Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon a plea of guilty of four counts of robbery in the first degree (Penal Law § 160.15 [4]), defendant contends that County Court erred in denying his motion to suppress his statements to the police because they were not voluntarily made. We disagree (see, People v Anthony, 24 NY2d 696, 701-702). Defendant’s further contention that the statements should have been suppressed because they were illegally taken without an arrest warrant and without probable cause (see, Payton v New York, 445 US 573, 576; Dunaway v New York, 442 US 200, 216-217) is not preserved for our review (see, CPL 470.05 [2]). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Marks, J.— Robbery, 1st Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.